UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 11-K x ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED] FOR THE FISCAL YEAR ENDED DECEMBER 31, 2009, OR o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED] FOR THE TRANSITION PERIOD FROM FOR THE TRANSITION PERIOD FROM TO Registration number: 333-51223, 333-40264 and 333-108992 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: Employee Savings and Thrift Plans – Modern Industries Company (Dammam) and Modern Products Company (Saudi Arabia). B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: The Procter & Gamble Company, One Procter & Gamble Plaza, Cincinnati, Ohio 45202. REQUIRED INFORMATION The following audited financial statements are enclosed with this report: 1. Statement of financial condition as of the end of the latest two fiscal years of the plan (or such lesser period as the plan has been in existence). 2. Statement of income and changes in plan equity for each of the latest three fiscal years (or such lesser period as the plan has been in existence). SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Trustees (or other persons who administer the employee benefit plan) have duly caused this Annual Report to be signed on its behalf by the undersigned hereunto duly authorized. EMPLOYEE SAVINGS AND THRIFT PLANS – MODERN INDUSTRIES COMPANY (DAMMAM) AND MODERN PRODUCTS COMPANY (SAUDI ARABIA) Date: March 24, 2010 By: /s/ Al-Wazir Al-Wazir Trustee By: /s/ Omar Al-Ghamdi Omar Al-Ghamdi Trustee EXHIBIT INDEX Exhibit No. 23Consent of Deloitte & Touche, Bakr Abulkhair & Co. EMPLOYEE SAVINGS AND THRIFT PLANS - MODERN INDUSTRIES COMPANY (DAMMAM) AND MODERN PRODUCTS COMPANY COMBINED FINANCIAL STATEMENTS FOR THE YEARS ENDED DECEMBER 31, 2009, 2 REGISTERED PUBLIC ACCOUNTING FIRM EMPLOYEE SAVINGS AND THRIFT PLANS - MODERN INDUSTRIES COMPANY (DAMMAM) AND MODERN PRODUCTS COMPANY TABLE OF CONTENTS PAGE Report of Independent Registered Public Accounting Firm 1 FINANCIAL STATEMENTS: Combined Statements of Net Assets Available for Plan Benefits as of December 31, 2009 and 2008 2 Combined Statements of Changes in Net Assets Available for Plan Benefits for the Years Ended December 31, 2009, 2008 and 2007 3 Notes to Combined Financial Statements for the Years Ended December 31, 2009, 2008 and 2007 4 - 9 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the trustees of: Modern Industries Company (Dammam) - Employee Savings and Thrift Plan, and Modern Products Company - Employee Savings and Thrift Plan We have audited the accompanying combined statements of net assets available for plan benefits of the Employee Savings and Thrift Plans for Modern Industries Company (Dammam) and Modern Products Company, which are centrally administered as the Savings and Thrift Plans (Saudi Arabia) of The Procter & Gamble Company (the “Plans”) as of December 31, 2009 and 2008, and the related combined statements of changes in net assets available for plan benefits for each of the three years in the period ended December 31, 2009. These combined financial statements are the responsibility of the Plans’ management. Our responsibility is to express an opinion on these combined financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the combined financial statements are free of material misstatement. The Plans are not required to have, nor were we engaged to perform, audits of their internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purposes of expressing an opinion on the effectiveness of the Plans’ internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the combined financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall combined financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, such combined financial statements present fairly, in all material respects, the net assets available for plan benefits of the Plans as of December 31, 2009 and 2008, and the changes in net assets available for plan benefits for each of the three years in the period ended December 31, 2009, in conformity with accounting principles generally accepted in the United States of America. Deloitte & Touche Bakr Abulkhair & Co. Al-Mutahhar Y. Hamiduddin License No. 296 February 24, ‏2010 -1- EMPLOYEE SAVINGS AND THRIFT PLANS - MODERN INDUSTRIES COMPANY (DAMMAM) AND MODERN PRODUCTS COMPANY COMBINED STATEMENTS OF NET ASSETS AVAILABLE FOR PLAN BENEFITS DECEMBER 31, 2 (Expressed in Saudi Riyals) Notes ASSETS Investments, at fair value: Cash The Procter & Gamble Company common stock 3a The J.M. Smucker Company common stock 3b Total investments Loans to participants Other receivables Total assets LIABILITIES Amounts due to employees - - NET ASSETS AVAILABLE FOR PLAN BENEFITS The combined financial statements were approved on February 24, 2010. The accompanying notes form an integral part of these combined financial statements -2- EMPLOYEE SAVINGS AND THRIFT PLANS - MODERN INDUSTRIES COMPANY (DAMMAM) AND MODERN PRODUCTS COMPANY COMBINED STATEMENTS OF CHANGES IN NET ASSETS AVAILABLE FOR PLAN BENEFITS YEARS ENDED DECEMBER 31, 2009, 2 (Expressed in Saudi Riyals) Notes ADDITIONS Contributions: Employees contributions Companies contributions Total contributions Investments (loss)/income: Realized losses from investments 3 ) ) ) (Decrease)/increase in unrealized appreciation of investment 3 ) ) Interest income Dividends from investments Total investment (loss)/income ) ) Total additions/(deletions) ) DEDUCTIONS Distribution and withdrawals to participants at market value ) ) ) NET INCREASE/(DECREASE) ) NET ASSETS AVAILABLE FOR PLAN BENEFITS Beginning of year End of year The accompanying notes form an integral part of these combined financial statements -3- EMPLOYEE SAVINGS AND THRIFT PLANS - MODERN INDUSTRIES COMPANY (DAMMAM) AND MODERN PRODUCTS COMPANY NOTES TO COMBINED FINANCIAL STATEMENTS YEARS ENDED DECEMBER 31, 2009, 2 (Expressed in Saudi Riyals) 1. PLANS DESCRIPTION AND RELATED MATTERS The following brief description of the Employee Savings and Thrift Plans for Modern Industries Company (Dammam) and Modern Products Company, which are centrally administered as the Savings and Thrift Plans (Saudi Arabia) of The Procter & Gamble Company (the “Plans”), is provided for general information purposes only. Participants should refer to each plan agreement for more complete information. The Plans are not subject to any provisions of the United States Employee Retirement Income Security Act of 1974, nor are they qualified under the United States Internal Revenue Code Section 401(a). Trustees The Trustees of the Plans include the chairman of Modern Industries Company (Dammam) and Modern Products Company (collectively, the “Companies”) and nominated managers of the Companies. Eligibility Any permanent employee who has been on the payrolls of the Companies for more than 12 months is eligible to participate in the Plans. Member’s accounts An Employee Account and a Company Account are maintained for each member. The Employee Account includes a member’s contributions, decreased by all withdrawals and increased by all repayments of withdrawals. The Company Account includes the total contributions made by the Companies, which were credited to the member’s account in accordance with the terms of the Plans.Profits on bank deposits and net dividends are credited to the Employee Account. Employee contributions Basic deductions of 5% of base salary are contributed monthly by the members. The member has the option to invest these contributions in one of the following investment programs offered by the Plans: · Invest the full amount to purchase The Procter & Gamble Company (“P&G”) securities. · Invest the full amount in bank deposits. · Invest 50% of the amount to purchase P&G securities, and 50% in bank deposits. The numbers of participating employees under each of the aforementioned programs at December 31, 2009 were 257, 75 and 9 (2008: 255, 75 and 12; 2007: 195, 42 and 61), respectively. Members may elect to contribute an additional 1% to 10% of their monthly salary. These additional contributions are not matched by the Companies and can only be invested in P&G securities. -4- EMPLOYEE SAVINGS AND THRIFT PLANS - MODERN INDUSTRIES COMPANY (DAMMAM) AND MODERN PRODUCTS COMPANY NOTES TO COMBINED FINANCIAL STATEMENTS YEARS ENDED DECEMBER 31, 2009, 2 (Expressed in Saudi Riyals) Companies’ contributions The Companies credit each member with an amount ranging from 25% to 100% of the amount contributed by the employee, depending on the member’s length of continuous service, with the rate reaching 100% after ten years of continuous service. Earnings Any occurrence of income from the net dividends earned and credits from forfeitures are utilized to purchase more P&G securities. These earnings are allocated on a pro-rata basis to the existing members based on the prior month-end balance of the Member’s accounts. Commission earned from bank deposits is allocated amongst the members of the Plans in proportion to their investments in bank deposits. Vesting The members are fully vested in their Employee Accounts and Earnings Accounts. Members become vested in the Companies’ contributions by 30% after the first three full years from the date of their membership in the Plans, or renewed membership (see Withdrawals), with the rate reaching 100% after ten full years of such membership. Withdrawals Withdrawals may be made from the member’s Employee Account at any time he chooses to, up to the extent of his contributions, the vested portion of the Companies’ Contributions and all relevant profits thereon. The non-vested portion of the Companies’ Contributions and relevant profits are placed in a frozen account that will continue to be vested according to the vesting schedule. These are paid to the employee on his separation from the Companies unless he meets the criteria for forfeiture (see Forfeitures). The employee may rejoin the Plans after a one-year waiting period from the first withdrawal and a two-year waiting period for every subsequent withdrawal. Loans An existing member who has at least five years of membership is eligible to borrow from the Plans up to an amount that varies with the member’s monthly base salary and length of service. The maximum loan amount cannot exceed 50% of the balance in the Employee’s Account (including gains on securities) or six months salary, whichever is less. Repayment of the loan is made by monthly payroll deductions. The member may elect to repay the outstanding loan in a lump sum at any time. Forfeitures When members leave the Plans without the requirement for full vesting (see Vesting) for a reason other than transfer out, death or disability, the non-vested Companies’ Contributions and relevant profits are forfeited. The forfeited amount is divided amongst the existing members using the same formula as the Companies’ Contributions (see Companies Contributions). -5- EMPLOYEE SAVINGS AND THRIFT PLANS - MODERN INDUSTRIES COMPANY (DAMMAM) AND MODERN PRODUCTS COMPANY NOTES TO COMBINED FINANCIAL STATEMENTS YEARS ENDED DECEMBER 31, 2009, 2 (Expressed in Saudi Riyals) Transferability The Plans are 100% transferable between the Companies. Costs of the plans All administrative costs of the Plans are paid by the Companies. 2. SIGNIFICANT ACCOUNTING POLICIES Basis of combination The combined financial statements include the financial statements of all the Plans as stated in Note 1. All significant intercompany transactions and balances have been eliminated in the combination. Basis of accounting The accompanying combined financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America. Use of estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ from those estimates. The Plans invest in P&G securities.Investment securities, in general, are exposed to various risks, such as interest rate, credit, and overall market volatility. Due to the level of risk associated with P&G securities, it is reasonably possible that changes in the value of P&G securities will occur in the near term and those changes could materially affect the amount reported in the statements of net assets available for plan benefits. Valuation of investments Investments in P&G and J.M. Smucker Company securities are valued at the closing price on the New York Stock Exchange.Bank deposits are stated at cost. Loans to participants are valued at amortized cost which approximates fair value. Purchases and sales of securities are recorded on a trade-date basis. Interest income is recorded on the accrual basis. Dividends are recorded on the ex-dividend date. Interest income Interest income represents interest earned on bank deposits. -6- EMPLOYEE SAVINGS AND THRIFT PLANS - MODERN INDUSTRIES COMPANY (DAMMAM) AND MODERN PRODUCTS COMPANY NOTES TO COMBINED FINANCIAL STATEMENTS YEARS ENDED DECEMBER 31, 2009, 2 (Expressed in Saudi Riyals) Foreign currency translation The Plans’ primary currency is the Saudi Riyal. Non-Saudi Riyal investments are translated into Saudi Riyals at the exchange rates in effect on the last day of the Plans’ year. Earnings in foreign currencies other than the Saudi Riyals are translated at average rates prevailing during the year. Exchange gains or losses for 2009, 2008 and 2007 were not significant. Subsequent events For the year ended December 31, 2009, the Plans have evaluated subsequent events for potential recognition and disclosure through February 24, 2010, the date the financial statements were available for issuance. 3. INVESTMENTS The investments held by the Plan as of December 31, 2009, 2008 and 2007, and the unrealized appreciation for the years ended December 31, 2009, 2008 and 2007 were as follows: a) Procter and Gamble Company Common Stock Number of shares Market value Cost ) ) ) Unrealized appreciation (Decrease)/increase in unrealized appreciation ) ) b) J. M. Smucker Company Number of shares Market value Cost ) ) ) Unrealized appreciation Increase/(decrease) in unrealized appreciation ) ) (Decrease)/increase in unrealized appreciation of investment ) ) -7- EMPLOYEE SAVINGS AND THRIFT PLANS - MODERN INDUSTRIES COMPANY (DAMMAM) AND MODERN PRODUCTS COMPANY NOTES TO COMBINED FINANCIAL STATEMENTS YEARS ENDED DECEMBER 31, 2009, 2 (Expressed in Saudi Riyals) The realized gain on sales of Company common stock for the years ended December31, 2009, 2008, and 2007, was determined as follows: Proceeds on sales of shares Cost ) ) ) Realized losses ) ) ) 4. FAIR VALUE MEASUREMENTS In accordance with FASB Accounting Standards Codification 820, the Plans classify their investments into Level I, which refers to securities valued using quoted prices from active markets for identical assets; Level 2, which refers to securities not traded on an active market but for which observable market inputs are readily available; and Level 3, which refers to securities valued based on significant unobservable inputs. Assets and liabilities are classified in their entirety based on the lowest level of input that is significant to the fair value measurement. The following table sets forth by level within the fair value hierarchy a summary of the Plans’ investments measured at fair value on a recurring basis at December 31, 2009 and 2008. Fair Value Measurements as of December 31, 2009, Using Quoted prices in active markets for identical assets (Level 1) Significant other observable inputs (Level 2) Significant unobservable inputs (Level 3) Total Procter and Gamble Company Common Stock - - J.M. Smucker Company Common Stock - - Participant Loan - Total - Fair Value Measurements as of December 31, 2008, Using Quoted prices in active markets for identical assets (Level 1) Significant other observable inputs (Level 2) Significant unobservable inputs (Level 3) Total Procter and Gamble Company Common Stock - - J.M. Smucker Company Common Stock - - Participant Loan - Total - -8- EMPLOYEE SAVINGS AND THRIFT PLANS - MODERN INDUSTRIES COMPANY (DAMMAM) AND MODERN PRODUCTS COMPANY NOTES TO COMBINED FINANCIAL STATEMENTS YEARS ENDED DECEMBER 31, 2009, 2 (Expressed in Saudi Riyals) 5. RELATED-PARTY TRANSACTIONS At December 31, 2009 and 2008, the Plan held 160,978 and 149,455shares, respectively, of common stock of The Procter & Gamble Company, an affiliate, with a cost basis of SR 27,607,337 and SR 24,965,276, respectively. During the years ended December31, 2009, 2008, and 2007, the Companies contributed SR 1,351,734, SR 1,360,188, and SR 1,374,198, respectively, to the Plan on behalf of participating employees. During the years ended December 31, 2009, 2008, and 2007, the Plan recorded dividend income from these common stock of SR 655,870, SR 693,293, and SR 609,207, respectively. 6. TAXES Currently, there are no personal income taxes in Saudi Arabia. Should they be introduced any time in the future, the Plans require that such taxes be borne by the members. Dividend payments on P&G securities are received net of deduction for withholding taxes by the Government of the United States of America. 7. THE J.M. SMUCKER COMPANY COMMON STOCK In May of 2002, the Jif peanut butter and Crisco shortening brands were spun-off to P&G shareholders and subsequently merged into The J.M. Smucker Company (“Smucker”).As a result of the spin-off, participants holding P&G common stock received one share of Smucker stock for every fifty shares of P&G stock.The cost basis of the P&G common stock prior to the Smucker spin-off was allocated between P&G common stock held and the Smucker common stock received.Participants are not permitted to purchase additional shares of Smucker. -9-
